SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2007 Red Carpet Entertainment, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 000-52450 (Commission File Number) 01-0670370 (I.R.S. Employer Identification No.) 400 Corporate Pointe, Suite 300, Culver City, California 90230 (Address of principal executive offices) (Zip Code) (310) 590-4589 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. As disclosed in the Registrant’s Quarterly Report on Form 10-QSB for the period ended September 30, 2007, the Registrant’s inability to acquire additional film rights coupled with its inability to generate revenues from licensing its short film has caused the Registrant’s management to focus on acquiringsmaller companies with already-established film libraries. Accordingly, over the lastfew months, the Registrant has researched potential acquisitions or other suitable business partners which the Registrant’s management believes will assist the Registrant in realizing its business objectivesand hopefully increase the value of its common stock. During that time, the Registrant has had informal discussions with representatives of certain private companies that are interested in being acquired by the Registrant, although as of the date of this report, the Registrant has not entered into any understanding or formal agreement to acquire any potential acquisition candidates. The Registrant is continuing discussions and negotiations with the representatives of one of those private companies, and hopes that the Registrant will enter into a formal agreement to acquire that private company in the next few weeks.
